DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 30, 2021 in response to the Office Action of December 31, 2020 is acknowledged and has been entered.  Claims 1-65 and 67 have been cancelled. Claims 68, 69, 71, 72 and 74 have been amended. New claims 91-93 have been added.  
2.	Claims 66 and 68-93 are currently being examined.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 66, 68-71 and 82-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 12, 15, 17, 18, 21, 28, and 33-40 of co-pending Application No. 16/346,393 (reference application, published as  US 2020/0261501, IDS) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘393 claims are drawn to:
1. A composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of anti-B cell maturation antigen (BCMA) chimeric antigen receptor (CAR) T cells, wherein the therapeutically effective amount is at least about 15.0 x107 anti-BCMA CAR T cells, and the anti-BCMA CAR comprises the amino acid sequence set forth in SEQ ID NO: 9. 
3. The composition of claim 1, formulated in a solution comprising 50:50 PlasmaLyte A to CryoStor CS10. 
5. The composition of claim 1, wherein the therapeutically effect amount is: (a) at least about 45.0 x107 anti-BCMA CAR T cells; (b) at least about 80.0. x107 anti-BCMA CAR T cells; or (c) at least about 12.0 x108 anti-BCMA CAR T cells. 
12. The composition of claim 1, wherein the therapeutically effect amount is: (a) between about 15.0 x107 anti-BCMA CAR T cells and about 45.0 x107 anti-BCMA CAR T cells; (b) between about 15.0 x107 anti-BCMA CAR T cells and about 80.0.times.10.sup.7 anti-BCMA CAR T cells; or (c) between about 15.0 x107anti-BCMA CAR T cells and about 12.0 x108 anti-BCMA CAR T cells. 
15. The composition of claim 1, wherein the anti-BCMA CAR T cells are transduced with a lentiviral vector encoding the anti-BCMA CAR. 
17. The composition of claim 15, wherein the lentiviral vector is a human immunodeficiency virus 1 (HIV-1) vector. 
7 anti-BCMA CAR T cells, and the anti-BCMA CAR comprises the amino acid sequence set forth in SEQ ID NO: 9. 
21. The pharmaceutical composition of claim 18, wherein the composition comprises: (a) at least about 45.0 x107 anti-BCMA CAR T cells; (b) at least about 80.0 x107anti-BCMA CAR T cells; or (c) at least about 12.0 x108 anti-BCMA CAR T cells. 
28. The pharmaceutical composition of claim 18, wherein the composition comprises: (a) between about 15.0 x107anti-BCMA CAR T cells and about 45.0x107 anti-BCMA CAR T cells; (b) between about 15.0 x107anti-BCMA CAR T cells and about 80.0.times.10.sup.7 anti-BCMA CAR T cells; or (c) between about 15.0 x107 anti-BCMA CAR T cells and about 12.0 x108 anti-BCMA CAR T cells. 
31. The pharmaceutical composition of claim 18, wherein the T cells comprise CD8+ T cells. 
33. A method of treating a subject that has relapsed/refractory multiple myeloma comprising administering to the subject the pharmaceutical composition of claim 18.
SEQ ID NO: 9 of the ‘393 claims is identical to the instantly claimed SEQ ID NO: 9. Thus it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to isolate the polynucleotide sequences, i.e. SEQ ID NO: 10, given the SEQ ID NO: 9 protein sequence so that that SEQ ID NO: 9 could be expressed in the immune effector cells.  Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending claims which have all of the characteristics of the claimed CAR comprising amino acids of 22-493 pf SEQ ID NO: 9, the nucleic acids encoding the CAR and immune cells comprising the nucleic acids encoding the CAR as set forth above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	Claims 72-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 12, 15, 17, 18, 21, 28, and 33-40 of co-pending Application No. 16/346,393 (reference application, published as US 2020/0261501, IDS), as applied to claims 66, 68-71 and 82-90  above, in further view of US 2008/0089863 A1 (Mallet et al. Apr. 17, 2008), “Mallet” and WO 2014/011996 A1 (June et al. Jan. 16, 2014, IDS), “June” for the reasons of record.
The claims of the ‘393 application teach as set forth above, but do not teach the limitations of claims 72-81.
Mallet teaches a non-integrative and non-replicative recombinant lentivirus as well as its uses, in particular for preparing a composition for transferring genes in vitro, ex vivo or in vivo.  See abstract and claims
U3); a transcomplementation plasmid expressing the proteins necessary for the precocious phases of the replicative cycle of VIH-1 (GAG and POL), regulation elements (TAT, REV) under the control of the CMV promoter and deleted from the ψ sequence; an envelope plasmid expressing the envelope glycoprotein of the vesicular stomatitis virus (VSV-G) under the control of the CMV promoter.  See ¶ [0102] and Figure 1.
The RRE element is responsible for exporting the viral RNA out of the nucleus.  See ¶¶ 0023-0025.
June teaches expressing CARs from a self-inactivating lentiviral vector with a bovine growth hormone poly-A region for CAR production which was subjected to preclinical safety testing.  See abstract, Figure 1A, and Example 1-Vector-Production. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘393 claims, Mallet and June and express the BCMA CAR of the ‘393 claims using a lentiviral vector of Mallet and June because the ‘393 claims teach expressing the BCMA CAR from a lentiviral vector and Mallet and June teach lentiviral vectors with the properties of claims 72-81 are useful for the expression of transgenes like a BCMA CAR. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
5.	Applicant argues that the present application has an earlier effective filing date than the effective filing date of the co-pending ‘393 application. M.P.E.P. § 804(I)(B)(1) states that if a provisional nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the Examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer over the later-filed application.
Accordingly, upon allowance of the claims, Applicant respectfully requests withdrawal of these bases for rejection.
	

New Grounds of Rejection
Double Patenting
6.	Claims 66 and 68-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-92 of co-pending Application No. 17/079,072 (US 2021/0077604 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘072 claims are drawn to:
66. A chimeric antigen receptor (CAR) consisting essentially of the amino acid sequence set forth in SEQ ID NO: 9. 
67. A polynucleotide encoding a CAR of consisting essentially of the amino acid sequence set forth in SEQ ID NO: 9. 
68. A vector comprising a polynucleotide consisting essentially of the amino acid sequence set forth in SEQ ID NO: 9. 
69. The vector of claim 68, wherein the vector is an expression vector, an episomal vector, a viral vector, a retroviral vector, or a lentiviral vector. 
70. The vector of claim 68, wherein the vector is a lentiviral vector selected from the group consisting of: human immunodeficiency virus 1 (HIV-1); human immunodeficiency virus 2 (HIV-2), visna-maedi virus (VMV); caprine arthritis-encephalitis virus (CAEV); equine 
71. The vector of claim 69, comprising a left (5') retroviral LTR, a Psi (.PSI.) packaging signal, a central polypurine tract/DNA flap (cPPT/FLAP), a retroviral export element; a promoter operably linked to the polynucleotide encoding the CAR; and a right (3') retroviral LTR. 
72. The vector of claim 71, further comprising a heterologous polyadenylation sequence. 
73. The vector of claim 72, wherein the polyadenylation sequence is a bovine growth hormone polyadenylation or signal rabbit beta-globin polyadenylation sequence. 
74. The vector of claim 71, wherein the promoter of the 5' LTR is replaced with a heterologous promoter. 
75. The vector of claim 74, wherein the heterologous promoter is a cytomegalovirus (CMV) promoter, a Rous Sarcoma Virus (RSV) promoter, or a Simian Virus 40 (SV40) promoter. 
76. The vector of claim 71, wherein the 5' LTR or 3' LTR is a lentivirus LTR. 
77. The vector of claim 71, wherein the 3' LTR comprises one or more modifications. 
78. The vector of claim 71, wherein the 3' LTR comprises one or more deletions. 
79. The vector of claim 71, wherein the 3' LTR is a self-inactivating (SIN) LTR. 
80. The vector of claim 71, wherein the promoter operably linked to the polynucleotide encoding the CAR is selected from the group consisting of: a cytomegalovirus immediate early gene promoter (CMV), an elongation factor 1 alpha promoter (EF1-.alpha.), a phosphoglycerate kinase-1 promoter (PGK), a ubiquitin-C promoter (UBQ-C), a cytomegalovirus enhancer/chicken beta-actin promoter (CAG), polyoma enhancer/herpes simplex thymidine kinase promoter (MC1), a beta actin promoter (.beta.-ACT), a simian virus 40 promoter (SV40), 
81. An immune effector cell expressing the CAR of claim 66. 
82. The immune effector cell of claim 81, wherein the immune effector cell is selected from the group consisting of: a T lymphocyte and a natural killer (NK) cell. 
83. A composition comprising the immune effector cell of claim 81 and a physiologically acceptable excipient. 
84. An immune effector cell comprising the polynucleotide of claim 67. 
85. The immune effector cell of claim 84, wherein the immune effector cell is selected from the group consisting of: a T lymphocyte and a natural killer (NK) cell. 
86. A composition comprising the immune effector cell of claim 84 and a physiologically acceptable excipient. 
87. An immune effector cell comprising the vector of claim 68. 
88. The immune effector cell of claim 87, wherein the immune effector cell is selected from the group consisting of: a T lymphocyte and a natural killer (NK) cell. 
89. A composition comprising the immune effector cell of claim 87 and a physiologically acceptable excipient.
90.    (New) The immune effector cell of claim 82, wherein the immune effector cell is a T lymphocyte.
91.    (New) The immune effector cell of claim 85, wherein the immune effector cell is a T lymphocyte.
92.    (New) The immune effector cell of claim 88, wherein the immune effector cell is a T lymphocyte.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 66 and 68-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-95 of co-pending Application No. 17/078,950 (US 2012/0038705 A1, IDS, reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘950 claims are drawn to:
	66. A method of treating a B cell malignancy in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of human immune effector cells that express a chimeric antigen receptor (CAR) encoded by the polynucleotide sequence set forth in SEQ ID NO: 10. 
67. The method of claim 66, wherein the B cell malignancy is multiple myeloma (MM) or non-Hodgkin's lymphoma (NHL). 
68. The method of claim 66, wherein the immune effector cells comprise T lymphocytes or natural killer (NK) cells. 

70. The method of claim 69, wherein the composition further comprises a pharmaceutically acceptable excipient. 
71. The method of claim 69, wherein the composition further comprises a cryoprotective agent. 
72. The method of claim 66, wherein the immune effector cells are administered intravenously. 
73. A method of treating a B cell malignancy in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of human immune effector cells comprising a vector comprising a polynucleotide that expresses a CAR encoded by the polynucleotide sequence set forth in SEQ ID NO: 10. 
74. The method of claim 73, wherein the B cell malignancy is multiple myeloma (MM) or non-Hodgkin's lymphoma (NHL). 
75. The method of claim 73, wherein the immune effector cells comprise T lymphocytes or natural killer (NK) cells. 
76. The method of claim 73, wherein the composition further comprises a cryoprotective agent. 
77. The method of claim 73, wherein the vector is an episomal vector, a viral vector, a retroviral vector, or a lentiviral vector. 
78. The method of claim 73, wherein the immune effector cells are administered intravenously. 
79. A method of treating a B cell malignancy in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of a composition comprising a physiologically acceptable excipient and human immune effector cells; wherein the immune effector cells comprise a lentiviral vector; wherein the lentiviral vector comprises a left (5') lentiviral LTR wherein the promoter of the 5' LTR is replaced with a CMV promoter; a Psi (T) 
80. The method of claim 79, wherein the immune effector cells comprise T lymphocytes or natural killer (NK) cells. 
81. The method of claim 79, wherein the composition further comprises a cryoprotective agent. 
82. The method of claim 79, wherein the lentiviral vector is derived from human immunodeficiency virus (HIV). 
83. The method of claim 79, wherein the lentiviral vector is derived from HIV-1. 
84. The method of claim 79, wherein the B cell malignancy is multiple myeloma (MM). 
85. The method of claim 84, wherein the MM is selected from the group consisting of: overt multiple myeloma, smoldering multiple myeloma, plasma cell leukemia, non-secretory myeloma, IgD myeloma, osteosclerotic myeloma, solitary plasmacytoma of bone, and extramedullary plasmacytoma. 
86. The method of claim 79, wherein the B cell malignancy is non-Hodgkin's lymphoma (NHL). 
87. The method of claim 86, wherein the NHL is selected from the group consisting of: Burkitt lymphoma, chronic lymphocytic leukemia/small lymphocytic lymphoma (CLL/SLL), diffuse large B-cell lymphoma, follicular lymphoma, immunoblastic large cell lymphoma, precursor B-lymphoblastic lymphoma, and mantle cell lymphoma. 
88. The method of claim 79, wherein the B cell malignancy is a plasma cell malignancy. 
89. The method of claim 79, wherein the immune effector cells are administered intravenously. 

91. The method of claim 90, wherein the MM is selected from the group consisting of: overt multiple myeloma, smoldering multiple myeloma, plasma cell leukemia, non-secretory myeloma, IgD myeloma, osteosclerotic myeloma, solitary plasmacytoma of bone, and extramedullary plasmacytoma. 
92. The method of claim 90, wherein the immune effector cells comprise T lymphocytes or natural killer (NK) cells. 
93. The method of claim 90, wherein the immune effector cells are comprised within a pharmaceutical composition. 
94. The method of claim 90, wherein the immune effector cells comprise a lentiviral vector that comprises a polynucleotide encoding the CAR. 
95. The method of claim 90, wherein the immune effector cells are administered intravenously.

SEQ ID NO: 10 of the ‘950 claims is identical to the SEQ ID NO: 10 of the instant application and would encode and produce the CAR of SEQ ID NO: 9 when expressed in the immune effector cells.  Thus the CARs of the instant claims are not patentably distinct from the CARs of the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the CARs of the co-pending claims which have all of the characteristics of the claimed CAR comprising amino acids of 22-493 pf SEQ ID NO: 9, the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 66 and 68-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-115 of co-pending Application No. 17/079,006 (US 2021/0077603 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘006 claims are drawn to:
66. A method of treating a B cell malignancy in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of human immune effector cells that express a chimeric antigen receptor (CAR) comprising the amino acid sequence set forth in SEQ ID NO: 9. 
67. The method of claim 66, wherein the B cell malignancy is multiple myeloma (MM). 
68. The method of claim 66, wherein the B cell malignancy is non-Hodgkin's lymphoma (NHL). 
69. The method of claim 66, wherein the immune effector cells comprise T lymphocytes. 
70. The method of claim 66, wherein the immune effector cells comprise natural killer (NK) cells. 
71. The method of claim 66, wherein the immune effector cells are comprised within a pharmaceutical composition. 

73. The method of claim 71, wherein the composition further comprises a cryoprotective agent. 
74. The method of claim 66, wherein the immune effector cells are administered parenterally. 
75. The method of claim 66, wherein the immune effector cells are administered intravenously. 
76. A method of treating a B cell malignancy in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of a composition comprising a pharmaceutically acceptable excipient and human immune effector cells that express a chimeric antigen receptor (CAR) consisting of the amino acid sequence set forth in SEQ ID NO: 9. 
77. The method of claim 76, wherein the B cell malignancy is multiple myeloma (MM). 
78. The method of claim 76, wherein the B cell malignancy is non-Hodgkin's lymphoma (NHL). 
79. The method of claim 76, wherein the immune effector cells comprise T lymphocytes. 
80. The method of claim 76, wherein the immune effector cells comprise natural killer (NK) cells. 
81. The method of claim 76, wherein the composition further comprises a cryoprotective agent. 
82. The method of claim 76, wherein the immune effector cells are administered parenterally. 

84. A method of treating a B cell malignancy in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of human immune effector cells comprising a vector comprising a polynucleotide that expresses a CAR consisting of the amino acid sequence set forth in SEQ ID NO: 9. 
85. The method of claim 84, wherein the B cell malignancy is multiple myeloma (MM). 
86. The method of claim 84, wherein the B cell malignancy is non-Hodgkin's lymphoma (NHL). 
87. The method of claim 84, wherein the immune effector cells comprise T lymphocytes. 
88. The method of claim 84, wherein the immune effector cells comprise natural killer (NK) cells. 
89. The method of claim 84, wherein the composition further comprises a cryoprotective agent. 
90. The method of claim 84, wherein the vector is an episomal vector. 
91. The method of claim 84, wherein the vector is a viral vector. 
92. The method of claim 84, wherein the vector is a retroviral vector. 
93. The method of claim 84, wherein the vector is a lentiviral vector. 
94. The method of claim 84, wherein the immune effector cells are administered parenterally. 
95. The method of claim 84, wherein the immune effector cells are administered intravenously. 

97. The method of claim 96, wherein the immune effector cells comprise T lymphocytes. 
98. The method of claim 96, wherein the immune effector cells comprise natural killer (NK) cells. 
99. The method of claim 96, wherein the composition further comprises a cryoprotective agent. 
100. The method of claim 96, wherein the lentiviral vector is derived from human immunodeficiency virus (HIV). 
101. The method of claim 96, wherein the lentiviral vector is derived from HIV-1. 
102. The method of claim 96, wherein the B cell malignancy is multiple myeloma (MM). 
103. The method of claim 102, wherein the MM is selected from the group consisting of: overt multiple myeloma, smoldering multiple myeloma, plasma cell leukemia, non-secretory myeloma, IgD myeloma, osteosclerotic myeloma, solitary plasmacytoma of bone, and extramedullary plasmacytoma. 

105. The method of claim 104, wherein the NHL is selected from the group consisting of: Burkitt lymphoma, chronic lymphocytic leukemia/small lymphocytic lymphoma (CLL/SLL), diffuse large B-cell lymphoma, follicular lymphoma, immunoblastic large cell lymphoma, precursor B-lymphoblastic lymphoma, and mantle cell lymphoma. 
106. The method of claim 96, wherein the B cell malignancy is a plasma cell malignancy. 
107. A method of treating multiple myeloma (MM) in a subject in need thereof, comprising administering to the subject a therapeutically effect amount of human immune effector cells that express a chimeric antigen receptor (CAR) consisting of the amino acid sequence set forth in SEQ ID NO: 9. 
108. The method of claim 107, wherein the MM is selected from the group consisting of: overt multiple myeloma, smoldering multiple myeloma, plasma cell leukemia, non-secretory myeloma, IgD myeloma, osteosclerotic myeloma, solitary plasmacytoma of bone, and extramedullary plasmacytoma. 
109. The method of claim 107, wherein the immune effector cells are comprised within a pharmaceutical composition. 
110. The method of claim 109, wherein the composition further comprises a pharmaceutically acceptable excipient. 
111. The method of claim 109, wherein the composition further comprises a cryoprotective agent. 
112. The method of claim 107, wherein the immune effector cells comprise a lentiviral vector that comprises a polynucleotide encoding the CAR. 

114. The method of claim 107, wherein the immune effector cells are administered parenterally. 
115. The method of claim 107, wherein the immune effector cells are administered intravenously.
SEQ ID NOs: 9 of the ‘006 claims is identical to the instantly claimed SEQ ID NO: 9 Thus the CARs of the instant claims are not patentably distinct from the CARs of the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the CARs of the co-pending claims which have all of the characteristics of the claimed CAR comprising amino acids of 22-493 pf SEQ ID NO: 9, the nucleic acids encoding the CAR and immune cells comprising the nucleic acids encoding the CAR as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	All other objections and rejections recited in the Office Action of December 31, 2020 are withdrawn in view of Applicant’s amendments, arguments, and filing of a terminal disclaimer.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642